t c memo united_states tax_court jeffrey m bigler and cassandra m bigler et al petitioners v commissioner of internal revenue respondent docket nos filed date robert m galloway for petitioners william f barry iv and benjamin de luna for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioners’ income_tax for and penalties thereon as follows cases of the following petitioners are consolidated herewith bruce bigler and wendy bigler docket no donald g bigler and linda bigler docket no petitioners deficiency sec_6662 penalty bruce and jeffrey and cassandra bigler dollar_figure dollar_figure wendy bigler big_number dollar_figure donald and linda bigler big_number dollar_figure after concessions the issues remaining for decision are whether bbb industries inc bbb must include in income the entire amount shown on a customer’s invoice whether bbb is permitted to deduct from income the amount it estimates it will have to credit customers for the return of cores and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 a for on date respondent issued petitioners notices of deficiency based on adjustments to petitioners’ shares of income as shareholders in bbb an s_corporation respondent determined that bbb’s method_of_accounting did not clearly reflect income and therefore changed bbb’s method_of_accounting further with regard to the change in accounting_method respondent made a sec_481 adjustment related to the deferred core income of dollar_figure in the stipulation of settled issues respondent reduced this amount by dollar_figure unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petitions petitioners jeffrey and cassandra bigler lived in texas and petitioners bruce and wendy bigler lived in alabama as did petitioners donald and linda bigler petitioners cassandra bigler wendy bigler and linda bigler are petitioners in their respective cases by reason of their filing joint federal_income_tax returns for the calendar_year with their respective spouses all subsequent references to petitioners will refer to jeffrey bigler bruce bigler and donald bigler collectively petitioners are the owners of bbb an s_corporation that uses the accrual_method of accounting bbb is in the business of remanufacturing automobile parts such as alternators and starters bbb’s remanufacturing of an automobile part begins with a used part called a core bbb sells its remanufactured parts to retailers the invoice bbb presents to its customers comprises two charges for each remanufactured part a unit price and a core price for each remanufactured part sold to a customer ie starters and alternators bbb is owed the total jeffrey bigler and bruce bigler each owned percent and donald bigler owned percent of the core price and the unit price for each remanufactured part purchased the customer is entitled to return a core to bbb for a credit the credit bbb gives the customer for the return of the core is the core price listed on the invoice the amount of the core credit depends on the contract each customer has with bbb there is no time limit within which a customer must return a core to receive a credit bbb is unable to use all of the returned cores for remanufacturing bbb sells unused cores for scrap but does not reduce the credit to the customer for the unusable cores furthermore bbb accepts cores and credits customers for cores even if the customers did not originally acquire the cores from bbb among the reasons bbb does this are to maintain customer loyalty and to guarantee it has a supply of cores to remanufacture and later resell the amount and percentage of cores returned to bbb vary from year to year in some years more cores were returned than sold bbb does not know how many cores have not been returned by its customers at the end of the year as of date bbb did not know how many cores would be returned when the cores would be returned or which cores would be returned when bbb sells remanufactured parts to its customers ownership in the parts and the cores passes to the customer with bbb having no future rights in the core bbb determined the cost of each type of core as of date on the basis of either the average of the prices listed on the pricing sheet of its main suppliers for the year or the average amount bbb paid for the cores according to the invoices provided by its suppliers for the year bbb includes in accounts_receivable the total amount included in the invoice to the customer the in-house liability account represented the amount bbb expected to credit customers for cores they actually returned using the differences between the cores sold and the cores returned bbb calculated the amounts it would have to credit its customers for the return of the cores that bbb had not received during the tax_year from its customers but expected to receive in a subsequent tax_year bbb created an account called deferred core income which bbb credited for the potential liability in an amount equal to the core price on the invoice bbb reported the sum of three accounts in-house liability deferred core income and adjustment for rebate liability on schedule l balance sheets per books statement of bbb’ sec_2002 form_1120s u s income_tax return for an s_corporation the sum at the beginning of was dollar_figure and the sum at the end of the year was dollar_figure as of date the balance of the deferred core income account was dollar_figure and on date the balance was dollar_figure for bbb reduced taxable_income by dollar_figure the amount accrued during the year in the deferred core income account i method_of_accounting opinion pursuant to sec_446 taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes income in keeping its books sec_446 contains an exception in the situation where the method used by the taxpayer does not clearly reflect income in such cases the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income a taxpayer may use the accrual_method of accounting to report income see sec_446 c a if the taxpayer elects to report its income in that manner the taxpayer must report income in the year in which all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy sec_1_451-1 income_tax regs see also sec_1_446-1 income_tax regs generally all the events that fix the right to receive income occur on the earliest of the following the date payment i sec_4 the difference between the dollar_figure balance at the start of the year and the dollar_figure closing balance is dollar_figure less than the dollar_figure amount accrued during the year both parties have stipulated the amounts and there appears to be no explanation for the dollar_figure discrepancy the dollar_figure discrepancy has no effect as to the outcome of the case received the date payment is due or the date of performance see 372_us_128 108_tc_448 affd in part revd in part and remanded on another ground 184_f3d_786 8th cir firetag v commissioner tcmemo_1999_355 affd without published opinion 232_f3d_887 4th cir in addition when applying the all_events_test we consider conditions precedent which are required to be met before a fixed_right to receive income exists we disregard conditions subsequent which may terminate an existing right to income but the presence of which does not preclude the accrual of income see 115_tc_605 107_tc_282 affd 161_f3d_1231 9th cir on the deduction side a liability accrues in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-1 income_tax regs petitioners argue that despite the fact that the dollar amounts stated on the invoices as the prices of the cores total dollar_figure the deferred core income account was actually only worth dollar_figure petitioners contend that bbb should not have to include in income the additional receivable for cores which had not been returned at the end of the year dollar_figure furthermore petitioners argue that bbb’s deferred core income account is essentially a contra receivable reflecting the fact that the receivable is worth less than the dollar amount stated on the income side petitioners do not dispute that the all_events_test has been satisfied respondent argues that the entire amount bbb billed its customers in should be included in income until the cores are actually returned to bbb the full amount must be included in income and no offsetting deduction is allowed respondent also argues that petitioners have failed to prove that the fair market values of the cores are substantially less than the amounts billed for reasons that follow we agree with respondent that bbb was required to include the full amount billed in income when bbb sold remanufactured cores to its customers the bill contained two charges one for the remanufactured part and one for the core upon returning a core the customer was entitled to a credit in an amount equal to the price of the core on the invoice after the sale the amount stated was fixed and bbb had the right to collect the entire amount stated on the invoice the fact that bbb might have to credit the customer at some point in the future does not mean that income has not accrued thus the all_events_test was satisfied for the entire amount of the invoice the fact that bbb virtually never received cash for cores does not mean that income did not accrue in ertegun v commissioner tcmemo_1975_27 affd 531_f2d_1156 2d cir atlantic records atlantic had a policy whereby it would allow certain distributors a 10-percent record return allowance atlantic reduced its income on the basis of the 10-percent allowance for records that had yet to be returned atlantic like bbb had specific business reasons for the policy and billed customers the full amount despite the possibility of a return or credit the court in ertegun held and the u s court_of_appeals for the second circuit affirmed that since the event triggering the credit ie the return of the merchandise did not occur until after the period in question no accrual of a liability for the credit was permitted it is firmly established that a reserve for future or contingent liabilities cannot be deducted 280_us_445 bbb must accrue as income the entire amount in the deferred core income account both petitioners and respondent agree that the facts of this case are similar to those in 4_tc_618 affd 155_f2d_248 3d cir in okonite customers purchased wire and cable on a reel used for shipping and could return the reels within a certain period for a credit like the reels in okonite the cores in bbb were sold to customers who were free to keep them to sell them elsewhere or to return them to bbb see also colonial wholesale beverage corp v commissioner tcmemo_1988_405 affd 878_f2d_23 1st cir while bbb’s customers can return cores at any time this fact does not change the outcome bbb did not retain title to the cores and had no way of forcing customers to return cores petitioners argue that over a 4-year period over percent of cores were returned to bbb again this does not change the fact that the customers had complete ownership over the cores and were not forced to return them the high rate of return does not alter the fact that income accrued on the sale for the entire amount billed petitioners admit that the all_events_test has been met upon the sale to customers petitioners further admit that customers have ownership of the cores and are free to do as they please with them petitioners’ argument that the invoice price of the core is vastly overstated and thus only a portion should be in colonial wholesale beverage corp v commissioner tcmemo_1988_405 affd 878_f2d_23 1st cir pursuant to state law customers had to pay a deposit for cans but were entitled to a refund when the cans were returned colonial had to accrue as income the amount of the deposit and could not claim a deduction until the cans were returned once the cans were sold ownership was entirely with the customer as was true of the reels sold in 4_tc_618 affd 155_f2d_248 3d cir and of the cores sold by bbb included in income is unpersuasive additionally bbb cannot deduct amounts for cores that have yet to be returned the liability is contingent on the return of the core and is not certain to accrue see 481_us_239 as a result bbb must report income as respondent has argued and petitioners must report income accordingly ii accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 petitioners contend that they should not be liable for this penalty we agree with petitioners respondent has the burden of production and must come forward with sufficient evidence that it is appropriate to impose the penalty see sec_7491 116_tc_438 sec_6662 imposes an accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if that portion is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax see sec_6662 and b and sec_1_6662-2 and income_tax regs negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 disregard is characterized as any careless reckless or intentional disregard see sec_6662 sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to include on an income_tax return an amount of income shown on an information_return see sec_1_6662-3 income_tax regs there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs bbb failed to include as income the full amount shown on the invoices and as a result petitioners underreported their income and there were substantial understatements of their income_tax therefore respondent has met his burden of production with respect to this penalty however the accuracy-related_penalty does not apply to any portion of an underpayment for which there was reasonable_cause and where the taxpayer acted in good_faith with respect to that portion see sec_6664 sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances sec_6664 sec_1_6664-4 income_tax regs bbb kept detailed records of its transactions bbb’s bookkeeping was in accordance with generally_accepted_accounting_principles and bbb followed industry standards although these factors are not determinative of the tax consequences to bbb and petitioners they do show that petitioners acted reasonably and in good_faith as a result petitioners are not liable for the sec_6662 penalty in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
